—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Milano, J.), dated February 28, 1996, which granted the respective motions by the defendants Mitsubishi Electronics America, Inc., and NMB Technologies, Inc., f/k/a Hi-Tek Co., to dismiss the complaint insofar as asserted against them for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly dismissed the complaint insofar as asserted against the defendants Mitsubishi Electronics America, Inc. (hereinafter Mitsubishi), and NMB Technologies, Inc., f/k/a Hi-Tek Co. (hereinafter NMB), for failure to state a cause of action, where the plaintiff Jacqueline Edmond’s injury *304occurred more than one year prior to her use of the products of Mitsubishi and NMB (cf., Coughlin v International Bus. Machs. Corp., 225 AD2d 256; Wallen v American Tel. & Tel. Co. [Sup Ct, Bronx County, Sept. 17, 1992, Saks, J., Index No. 12336/91, affd for reasons stated at Sup Ct 195 AD2d 417).
The plaintiffs’ remaining contentions are without merit. Mangano, P. J., O’Brien, Thompson and Goldstein, JJ., concur.